Citation Nr: 0521316	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 
2003, for a grant of an evaluation of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 12, 
2004, for a grant of an evaluation of 100 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 2003 and February 2005 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On May 13, 2005, the veteran testified at an electronic 
(videoconference) hearing before the undersigned acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.

FINDINGS OF FACT

1.  VA obtained and fully developed all evidence necessary 
for the equitable disposition of the veteran's claims.

2.  The date of claim for an increased evaluation for PTSD 
was March 5, 2003.

3.  Prior to March 5, 2003, it was not factually 
ascertainable that an increase in the severity of the 
veteran's disability of PTSD which would have warranted a 
schedular evaluation of 50 percent had occurred.

4.  Prior to May 12, 2004, it was not factually ascertainable 
that an increase in the severity of the veteran's disability 
of PTSD which would have warranted a schedular evaluation of 
100 percent had occurred.




CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than March 5, 
2003, for a grant of an evaluation of 50 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  Entitlement to an effective date earlier than May 12, 
2004, for a grant of an evaluation of 100 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, a rating decision in July 2003 granted 
his claim of entitlement to an evaluation in excess of 30 
percent for PTSD and assigned an evaluation of 50 percent for 
PTSD effective March 5, 2003.  The RO notified the veteran of 
that rating action in August 2003.  Prior to that rating 
action, in a May 2003 letter, the RO had notified the veteran 
of the evidence needed to substantiate his claim for an 
increased schedular evaluation for PTSD, of the evidence 
which VA had obtained, and the evidence which he might submit 
in support of his claim for an increased rating for PTSD.  
The Board finds that the RO's May 2003 letter substantially 
complied with VA's duty to notify the veteran under the VCAA 
and its implementing regulations concerning his claim for an 
evaluation in excess of 30 percent for PTSD.  Although the 
RO's May 2003 letter did not explicitly request that the 
veteran provide any evidence in his possession he thought was 
relevant to his increased rating claim (an element of notice 
listed in Pelegrini II), it did advise him that it was his 
ultimate responsibility to support his claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error and did not affect the essential 
fairness of the adjudication of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  In 
September 2003, the veteran filed a notice of disagreement 
with the effective date assigned for the grant of an 
evaluation of 50 percent for PTSD.  A statement of the case 
was furnished by the RO to the veteran on that issue in May 
2004, and the veteran filed his substantive appeal in June 
2004.  A rating decision in February 2005 granted an 
evaluation of 100 percent for PTSD effective May 12, 2004.  A 
supplemental statement of the case furnished by the RO to the 
veteran in March 2005 included the issue of entitlement to an 
effective date earlier than May 12, 2004, for the grant of 
the 100 percent evaluation for PTSD, and the veteran, through 
a statement by his representative received in March 2005, 
perfected his appeal on the additional issue.

VA's General Counsel has considered the question of whether  
VA must notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and 
issue a statement of the case if the action does not 
resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement 
of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice 
of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-
2003.

This General Counsel opinion is binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
The Board finds that, in the veteran's case, under the 
holding of VAOPGCPREC 8-2003, further notice from VA to the 
veteran is not required with regard to his claim for earlier 
effective dates for the grants of the 50 percent and 100 
percent evaluations for PTSD.

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claims decided herein.  The RO obtained the veteran's VA 
medical treatment records dated during the appeal period and 
the reports of VA mental disorders examinations in March 
2002, June 2003, and October 2004.  Although the veteran 
contended at his video hearing that he was in receipt of 
Social Security Administration (SSA) benefits, a review of 
the record shows that the SSA decision dated May 1990 
granting the veteran disability benefits is already of 
record.  The veteran and his representative have not 
identified any additional existing evidence which might be 
relevant to the claims on appeal.  Therefore, the Board finds 
that further assistance is not required and the case is ready 
for appellate review.  

II. Legal Criteria

A. Informal Claim  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing".

B.  Increased Evaluation for PTSD

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004), pertaining to 
PTSD, and a general formula for rating mental disorders, 
provide that a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  Gross impairment and 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   

In a case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the Court, in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV) should replace 
the criteria in the general formula for rating mental 
disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

B. Effective Date for Increased Evaluation   

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

III. Factual Background and Analysis

The record in the veteran's case reveals that a rating 
decision in December 1986 granted service connection for 
PTSD, based on a reopened claim, and assigned an evaluation 
of 10 percent effective April 22, 1986.  A rating decision in 
June 2002 granted an evaluation of 30 percent effective 
September 24, 1997.  A decision by the Board dated September 
17, 2002, denied entitlement to an evaluation in excess of 30 
for PTSD.  That Board decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 2002).  In a statement received on March 5, 
2003, the veteran asserted a new claim of entitlement to an 
evaluation in excess of 30 percent for PTSD.  As noted above, 
a rating decision in July 2003 assigned an evaluation of 50 
percent for PTSD effective March 5, 2003, and a rating 
decision in February 2005 assigned an evaluation of 100 
percent for PTSD effective May 12, 2004.  

Subsequent to the prior final disallowance by the Board in 
September 2002 of his claim for an evaluation in excess of 30 
percent for PTSD, it is not in dispute that the veteran did 
not file a claim for an evaluation in excess of 30 percent 
for PTSD prior to March 5, 2003, and so the Board finds that 
the date of claim for increase in this case was March 5, 
2003.

Under 38 C.F.R. § 3.400(o)(2) (2004), the effective date for 
the grant of an evaluation of 50 percent for PTSD may be 
earlier than March 5, 2003, only if it was factually 
ascertainable that an increase in the veteran's disability of 
PTSD had occurred prior to March 5, 2003, and the veteran's 
increased rating claim received on March 5, 2003, was 
received within one year of the date on which the increase in 
disability occurred.  However, the veteran's VA treatment 
records for the year prior to March 5, 2003, in the claims 
file do not show any finding or opinion by a mental health 
professional that there had been an increase in the severity 
of the veteran's PTSD symptomatology.  For example, at a VA 
mental disorders examination on March 11, 2002, the examining 
psychologist assigned a Global Assessment of Functioning (GAF 
) score of 60.  The Board notes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 51 to 60 denotes moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
activities (e.g., few friends, conflict with peers or co-
workers).  

Although at the hearing in May 2005 the veteran testified 
that his PTSD had been "severe" since 1983, the Board finds 
that the only probative evidence on the issue of whether and 
when the veteran's PTSD symptomatology had increased in 
severity to any significant degree would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  Because there 
is no competent medical evidence of record demonstrating that 
the severity of the veteran's PTSD increased prior to March 
5, 2003, so as to warrant an evaluation of 50 percent or 
higher, there is no basis in law or fact on which it might be 
found that it was factually ascertainable that an increase 
the veteran's disability of PTSD occurred.  Such being the 
case, the Board concludes that the preponderance of the 
evidence is against a finding that it was factually 
ascertainable after the Board's September 17, 2002, decision 
and prior to March 5, 2003, the date of a claim for increase, 
that an increase in disability had occurred.  For that 
reason, entitlement to an effective date earlier than March 
5, 2003, for the grant of an evaluation of 50 percent for 
PTSD is not established.  See 38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 9411 
(2004).

With regard to the veteran's claim for an effective date 
earlier than May 12, 2004, for the grant of an evaluation of 
100 percent for PTSD, the date of claim for increase is the 
same, March 5, 2003, because the veteran's claim for increase 
remained pending until he was granted the maximum schedular 
rating for PTSD by the rating decision in February 2005.

With regard to the issues of when entitlement to an 
evaluation of 100 percent for PTSD arose and whether it was 
factually ascertainable prior to May 12, 2004, that an 
increase in the veteran's disability of PTSD had occurred so 
as to warrant assignment of a 100 percent rating for PTSD, 
the Board has carefully reviewed the pertinent evidence of 
record, including the reports of VA mental disorders 
examinations in June 2003 and October 2004, and is unable to 
find that the schedular criteria for an evaluation of 100 
percent for PTSD were met prior to May 12, 2004, the 
effective date of the grant by the RO of an evaluation of 100 
percent for PTSD. 

At the VA examination in June 2003, it was noted that the 
veteran continued to see a VA psychiatrist at an outpatient 
mental health clinic and that he had not been hospitalized 
since his last VA examination in March 2002.  The veteran 
reported that he felt extremely alienated from everyone, 
including members of his family and his church, as he felt 
that no one understood what he went through as a medic in 
Vietnam.  He stated that the thought of even the slightest 
activity was overwhelming and he wanted to sleep during the 
day.  He said that he got irritable with his wife and young 
daughters.  The veteran had no history of substance abuse, 
violence, or suicidal gestures.  On mental status 
examination, the veteran was alert and oriented times four.  
The veteran's mood was very dysphoric and his affect was 
constricted.  He had no perceptual distortions, delusions, 
mania, disassociation, or impaired impulse control.  His 
speech progressed logically but revealed some magical 
thinking.  A sense of hopelessness was noted.  The veteran's 
depression was based on his feeling that things would not get 
better for him.  He had impaired sleep and concentration 
deficits.  He tried to avoid thoughts, conversations, and 
activities concerning Vietnam.  The diagnosis on Axis I was 
PTSD, moderate to severe.  The examiner assigned a GAF score 
of 60, denoting moderate symptoms or moderate difficulty in 
functioning.  The examiner commented that the veteran's pre-
military conditioning had left him vulnerable to stress and 
that his PTSD was more severe than had been recognized at the 
earlier VA examination in March 2002.  

At the VA examination in October 2004 by the same VA 
psychologist who had evaluated the veteran in June 2003, the 
veteran continued to have depression, sleep disturbance, 
marital discord, and a sense of hopelessness and 
worthlessness.  He was bothered by hearing loss and tinnitus.  
He complained of having nightmares two or three times per 
week.  He denied having any atypical thoughts, to include any 
perceptual distortions.  The diagnoses on Axis I were PTSD, 
chronic, moderate to severe, and major depressive disorder, 
recurrent, moderate.  The examiner stated that the veteran's 
GAF score for PTSD was 54.  The examiner expressed an opinion 
that the veteran's PTSD and major depression had rendered him 
unemployable.  

As noted above, under Diagnostic Code 9411 and the general 
formula for rating mental disorders, an evaluation of 100 
percent requires total occupational and social impairment, 
due to such symptoms as:  Gross impairment and thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The reports of the VA mental disorders 
examinations in June 2003 and October 2004 do not show that 
the veteran had any of the signs and symptoms indicative of 
impairment by PTSD which would warrant a schedular evaluation 
of 100 percent except perhaps lack of maintenance of personal 
hygiene.  However, neglect of personal appearance and hygiene 
is a sign or symptom of impairment warranting an evaluation 
of 70 percent, and the finding of the veteran's problem with 
personal hygiene was not made until the October 2004 
examination.  The findings and diagnoses made by the 
examining VA psychologist in June 2003 and October 2004 are 
remarkable for the assigned GAF scores which indicated no 
more than moderate impairment of functioning.  Neither the 
reports of the June 2003 and October 2004 VA examinations nor 
any other competent medical evidence shows that the veteran 
had symptomatology of PTSD which would have warranted a 
schedular evaluation of 100 percent under Diagnostic Code 
9411 and the general formula for rating mental disorders 
prior to May 12, 2004.  On that basis, the Board concludes 
that it was not factually ascertainable prior to May 12, 
2004, that that an increase in disability had occurred 
warranting an evaluation of 100 percent for PTSD.  For that 
reason, entitlement to an effective date earlier than May 12, 
2004, for a grant of an evaluation of 100 percent for PTSD is 
not established.  See 38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.400(o)(2), 4.130, Diagnostic Code 9411 (2004).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an effective date earlier than March 5, 2003, 
for a grant of an evaluation of 50 percent for PTSD is 
denied.

Entitlement to an effective date earlier than May 12, 2004, 
for a grant of an evaluation of 100 percent for PTSD is 
denied.



	                        
____________________________________________
	William Steyn
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


